DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/14/22 has been received and made of record.  Note the acknowledged PTO-1449 form.  
 
Drawings
The drawings were received on 8/9/22.  These drawings are approved by the examiner.

Response to Amendment
This Office Action is in response to the amendment filed 8/9/22.  As requested, the specification and claims 1,12,15, 28, 31, 35, 39 and 40 have been amended, and claim 4 has been cancelled.  Claims 1, 3, 5, 7-10, 12, 15, 16, 20, 25, 28, 31, 34, 39, 40 and 42 are pending in the instant application.
In light of the present amendment, the objections to the drawings and specification have been withdrawn.
Response to Arguments
Applicant's arguments filed 8/9/22 with respect to the 103 rejection of claims 1, 3-5, 7-10, 12 and 25 as being unpatentable over Hargis in view of Mat web have been fully considered but they are not persuasive. Applicant argues the following:
“It is respectfully submitted that the PTO has not demonstrated that the device 10 of
Hargis includes “at least one first configuration and at least one second configuration,” as
recited in currently amended independent claim 1. To the contrary, the device 10 of Hargis
appears to have only a single configuration, i.e., the configuration shown in FIGS. 1-4 of
Hargis. Hargis mentions that the device 10 is manufactured into a contour of FIGS. 1-4,
however, there is no teaching in Hargis towards the device 10 having another configuration
than the configuration of FIGS. 1-4.

The Office Action appears to assert that the device 10 of Hargis inherently has a first
configuration. However, the Office Action provides no details towards what the alleged first
configuration is. At any stage post the manufacturing, the device 10 appears to have only a
single configuration since the device 10 is manufactured by molding into such a single
configuration. Moreover, any raw material used prior to manufacturing cannot be considered as
an orthopedic device with a first configuration.

Thus, it is respectfully submitted that the PTO has not demonstrated that the device 10 of
Hargis has “at least one first configuration and at least one second configuration,” which at least
one second configuration is “adapted to support a body limb,” as recited in currently amended
independent claim 1.

Further, the PTO has not demonstrated that Hargis discloses the device being formed
into a second configuration by heating the device 10 to a glass transition temperature. Instead,
the device 10 of Hargis appears to be manufactured into a fixed configuration which is used for
supporting a wrist of a user. In fact, the device 10 of Hargis does not appear to be a formable
device that can be heated to a particular temperature to be formed into a configuration that
support a body limb, rather, the device 10 appears to be a device that is already formed into a
fixed configuration during manufacturing and is used without any change in such a fixed
configuration.”

The Office disagrees.  As can be read from Hargis “… the body can be manufactured from a single integral thin sheet of plastic or thermoplastic material that is molded into the contour as shown in FIGS. 1-4”, see para [0015], lines 12-15.  Thus, the device of Hargis inherently has a first configuration as a thin sheet of thermoplastic material and second configuration a molded support device shown in Figs. 1-4.  Further, the Office wishes to point out that claim 1 recites “the body of the formable orthopedic device being capable to be formed into the at least one second configuration by heating the formable orthopedic device to said Tg” (emphasis added by the examiner).  Applicant should note that the recitation that an element is “capable of” performing a function is not a positively recited limitation and only requires the prior art to have ability to perform that function, and in the instant case, because the device of Hargis may be constructed from thermoplastic material, which necessarily has a glass transition temperature, it is capable of being formed/reformed into a second and subsequent configurations by heating to the glass transition temperature.
Applicant’s claim language of a single layer transparent orthopedic device is  addressed in the modified rejection below.
Applicant’s arguments with respect to claims 15, 16 and 20 are predicated upon the assumption that claim 1 in patentable over Hargis in view of Matweb; however, the arguments are moot since claim 1 is unpatentable.
Applicant’s arguments with respect to claim(s) 1, 35, 39 and 40 as being unpatentable over Wardlaw in view of Matweb have been considered and are persuasive.  Therefore the rejections have been withdraw.  
Applicant’s arguments with respect to claim(s) 1, 28, 34, 35 and 42 as being unpatentable over Hakkala in view of Matweb, and claim 31 as being unpatentable over Hakkala in view of Matweb and Rich have been considered and are persuasive.  Therefore the rejections have been withdraw.  
However, upon further consideration, new grounds of rejection are made in view of U.S. Patent Nos. 2,800,129 and 6,093,161.
Claim Objections
Claims 34, 39 and 40 are objected to because of the following informalities:  Claim 34, “the protective layer” should read --the protective sheet-- for the purpose of consistency (and will be interpreted as such); claim 39, line 2, “the formable orthopedic device” should read --an additional formable orthopedic device-- (and will be interpreted as such); and claim 40, the recitation of receiving at least one fastening strip is unclear since the examiner cannot differentiate between the “at least one fastening strip” and the at least one fastening strip in claim 40.  Are the fastening strip different or the same?   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-10, 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0081188 (“Hargis”) in view of Overview of materials for PETG Copolyester (www.matweb.com).
As regards claim 1, Hargis discloses a wrist support device that substantially discloses Applicant’s presently claimed invention.  More specifically, Hargis discloses a formable orthopedic device (10) having at least one first configuration (an inherent first configuration) and at least one second configuration. As can be read from Hargis “… the body can be manufactured from a single integral thin sheet of plastic or thermoplastic material that is molded into the contour as shown in FIGS. 1-4”, see para [0015], lines 12-15.  Thus, the device of Hargis inherently has a first configuration as a thin sheet of thermoplastic material and second configuration a molded support device shown in Figs. 1-4.   The at least one second configuration being adapted to provide support to at least one limb (the wrist and hand, see Fig. 1), the formable orthopedic device comprising a body including a thermoplastic polymeric material (see para. 0015, lines 1-17), the body of formable orthopedic device capable of being formed into the second configuration by heating the thermoplastic material to above the glass transition temperature (because the device of Hargis may be constructed from thermoplastic material which necessarily has a glass transition temperature, it is capable of being formed/reformed into a second configuration or various other configurations by heating in order to fit the device to the hand of a user).  Applicant should note that the recitation that an element is “capable of” performing a function is not a positively recited limitation and only requires the prior art to have ability to perform that function, and in the instant case, Hargis is capable of being formed into a second, third, etc. configuration by heating to the glass transition temperature.
Hargis fails to disclose the specific thermoplastic material, wherein the selected thermoplastic material is transparent, has an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% when measured according to ASTM D638.  
The general concept of selecting a thermoplastic material for a splint/orthotic having a certain elastic modulus, glass transition temperature (Tg), elongation to break, and light transmittance falls within the realm of common knowledge as optimization of a result effective variable since these specific properties affect the strength/rigidity of the splint/orthotic, melting temperature for rendering the splint/orthotic malleable, and transmission of light through the splint/orthotic.  
PETG is a known recyclable thermoplastic material and has an elastic modulus, a glass transition temperature (Tg) and an elongation to break within Applicant’s claimed ranges, as shown by www.matweb.com, teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%. As such, it would have been obvious to one having ordinary skill in the art to have selected PETG having an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% in order to provide a strong, light-weight, re-formable and recyclable thermoplastic splint.
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regards claim 3, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material has a glass transition temperature (Tg) of the thermoplastic polymer material that is between about 70°C and about 105°C (as can be seen from the thermal properties disclosed on the material data sheet for PETG, the glass transition temperature is 79 C and 85 C, which is between Applicant’s claimed range).
As regards claim 5, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material is recyclable (PETG is inherently recyclable).
As regards claim 7, modified Hargis discloses the formable orthopedic device of claim 1, wherein the selected thermoplastic polymeric material has a total light transmittance of at least 88% (see the material data sheet which shows average of 87.5% and up to 95.5%).  Modified Hargis fails to disclose the total light transmittance is measured according to ASTM D1003.
While www.matweb.com fails to disclose the testing is conducted using ASTM D1003, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized the well-known testing standard ASTM D1003 when measuring light transmittance. 
As regards claim 8, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic material has a deflection temperature of at least 65°C at 0.455 MPa.  Modified Hargis fails to disclose the deflection temperature is measured according to ISO 75. While www.matweb.com fails to disclose the testing is conducted using ISO 75, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized the well-known testing standard ISO 75 when measuring the deflection temperature. 
As regards claim 9, modified Hargis discloses the formable orthopedic device of claim 1, wherein the thermoplastic polymeric material includes at least one of polyesters, thermoplastic polyurethanes, blends thereof, or copolymers thereof (PETG is a polyester).
As regards claim 10, modified Hargis discloses the formable orthopedic device of claim 9, wherein the thermoplastic polymeric material includes a glycol-modified polyethylene terephthalate (PETG) (modified Hargis discloses PETG).
As regards claim 12, modified Hargis disclose the formable orthopedic device of claim 1, wherein the at least one first configuration of the formable orthopedic device is a planar formed sheet (see para. [0015], lines 12-14 discloses a single thin sheet of plastic or thermoplastic material) and the at least one second configuration of the device is a non-planar 3-dimensional device (see Figs. 1-4).
As regards claim 25, modified Hargis et al. discloses formable orthopedic device of claim 1, being a splint (note the abstract, which discloses the wrist support includes a splint body).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of www.matweb.com as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2012/0101417 (“Joseph”).
As regards claim 15, modified Hargis discloses the formable orthopedic device of claim 1, having an edge defining a contour of the device (as shown in Figs. 1-4).  Modified Hargis fails to explicitly disclose the edge as being filleted.  However, Joseph teaches it is known to form an orthopedic device such as a brace with a soft rounded thin edge (42) in order to provide a brace that is durable, comfortable and less prone to abrade the skin (see para. [0120]).
In view of Joseph, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have provided the edges of modified Hargis with filleted/rounded edges in order to render the device comfortable and less proved to abrade the skin.
As regards claim 16, modified Hargis the discloses the formable orthopedic device of claim, except wherein the filleted edge has at least one portion with a curvature radius of between about 0.8 mm and about 2 mm.  However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to have arrived at providing the filleted edge of modified Hargis et al. with a radius of curvature between 0.8 mm to about 2 mm depending upon the size of the user of the invention and how it is to be employed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of www.matweb.com as applied to claim 1 above, and in further view of U.S. Patent No. 5,415,623 (“Cheribini”).
As regards claim 20, modified Hargis discloses the formable orthopedic device of claim 1, except that at least one first configuration is obtained by injection molding of the thermoplastic polymeric material.  Applicant is reminded that in a product claim, the method of forming the product is not germane to the issue of patentability and that the single thin sheet of plastic or thermoplastic material of Hargis is fully capable of being obtained by injection molding.  Cherubini, in its disclosure of an analogous brace, teaches it is known to provide a preform for a brace by means such as injection molding, vacuum forming, pressure molding, compression molding (see col. 6, lines 46-50).  As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective date of filing of the instant invention to have formed the single thin sheet of plastic or thermoplastic material by known techniques such as injection molding.

Claim(s) 28, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,800,129 (“Swaay”).
As regards claim 28, Swaay discloses a method of forming splints that substantially discloses Applicant’s presently claimed invention.  More specifically, Swaay discloses a method of forming an orthopedic device (such as a splint, see the title), the method comprising: obtaining a first configuration of a single layered transparent orthopedic device (constituted by blank 1, see col. 2, lines 12-14) made of a thermoplastic polymeric material (see col. 1, lines 53-57 which discloses “…the starting material is also a bland of flat or at most slightly curved sheet material, which is thermoplastic and can be molded into the desired splint by plastic three dimensional transformation”); heating the orthopedic device having a first configuration to a temperature thus obtaining a malleable pre-formed device (col. 2, lines 28-30, which discloses the”[w]hen the medical practioner wishes to splint the wrist of a man’s right hand, he need only heat the bland according to Figs. 1 and 2 in a suitable manner to the desired plasticizing temperature”, thereby rendering the blank malleable); bringing the malleable pre-formed device into direct or indirect contact with a body limb requiring support (see col. 2, lines 34-37 which discloses “[u]pon the heating the practitioner can apply the perfectly soft blank immediately upon the wrist to be splintered, and attach it with a few bandages”); forming the malleable pre-formed device into a second configuration matching the form of said body limb thus obtaining a malleable formed device (see col. 2, lines 42-49 which discloses the splint has been shaped, thus has taken on a second configuration, see Fig. 3); and permitting the malleable formed device to cool and harden (see col. 2, lines 42-45, which discusses cooling and rigidifying), thus obtaining said orthopedic device (see Fig. 3), wherein the orthopedic device is re-formable upon heating to the Tg (the device is necessarily re-formable once heated to it plasticizing temperature).
Swaay also discloses at col. 2, lines 12-14 that the thermoplastic material may for example be of the type of transparent Plexiglass (e.g., methyl methacrylate) and fails to teach specifically heating the orthopedic device having a first configuration of between about 65° C and about 140° C and that the thermoplastic polymeric material is selected to have an elastic modulus of at least about 1500 MPa when measured according to ASTM D638, a glass transition temperature (Tg) of between about 65° C and about 120° C, and elongation to break of at least 75% when measured according to ASTM D638.
The general concept of selecting a thermoplastic material for a splint/orthotic having a certain elastic modulus, glass transition temperature (Tg), elongation to break, and light transmittance falls within the realm of common knowledge as optimization of a result effective variable since these specific properties affect the strength/rigidity of the splint/orthotic, melting temperature for rendering the splint/orthotic malleable, and transmission of light through the splint/orthotic.  
PETG is a known recyclable thermoplastic material and has an elastic modulus, a glass transition temperature (Tg) and an elongation to break within Applicant’s claimed ranges, as shown by www.matweb.com, teaches it known to provide the thermoplastic material PETG with an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C and elongation to break of at least 75%. As such, it would have been obvious to one having ordinary skill in the art to have selected PETG having an elastic modulus of at least about 1500 MPa, a glass transition temperature (Tg) of between about 65°C and about 120°C, and elongation to break of at least 75% in order to provide a strong, light-weight, re-formable and recyclable thermoplastic splint.
While www.matweb.com fails to disclose the testing is conducted using ASTM D638, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have utilized well-known testing standard ASTM D638 when measuring the elastic modulus and elongation to break. 
As regards claim 34, modified Swaay discloses the method of claim 28, wherein indirect contacting the malleable pre-formed device with the body limb includes at least partially wrapping the body limb requiring support with a thermally protective sheet closely following the contours of the body limb (constituted by partially wrapping the body part with foam layer 3, as shown in Fig. 2, and which is independent of the solid blank layer 1, see col. 2, lines 50-53), and bringing the malleable pre-formed device into contact with the protective layer (see col. 2, lines 53-56 which discloses, “[t]he solid layer may then be heated separately and applied on to the soft layer in situ, and moulded on to the same, whereupon they are together bandaged).
As regards claim 35, modified Swaay discloses a first device (blank consisting of layer 1 to form an orthotic device) and at least one fastening strip (constituted by a bandage sling or the like, see col. 2, lines 45-46), the first device being the formable orthopedic device according to claim 1, the first device being configured for receiving said at least one fastening strip (the first device is fixed by means of a bandage, sling or the like, col. 2, line 45-46).
Modified Swaay fails to explicitly recite that the first device and at least one fastening strip are provided in a kit; however, due to convenience, it would have been prima facie obvious to provide the blank for forming the orthotic device and the bandage, sling or the like in one package/container to form a kit in order to in order to provide ease of use and placement of the device on the user.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of www.matweb.com as applied to claim 35 above, and in further view of U.S. 2017/0216078 (“Rivlin”).
As regard claim 39, modified Swaay discloses the kit of claim 35, further comprising at least one second device (as can be read from col. 1, lines 70-col. 2,lines 3,  Swaay discloses “[t]he blanks in question are therefore, pre-formed pieces, which can be marketed in series and are suitable for different joints, parts, and members of the human bod, and which in medical practice itself need only be heated an can then be moulded in the right shape on the human body itself”; thus, inherently disclosing packaging more than one blank in a kit), the at least one second device being and additional formable orthopedic device of claim 1 (the at least one second device is an additional formable orthopedic device of claim 1, i.e., they are marketed in series) and being configured for receiving said at least one fastening strip (the blanks when molded splints, see Fig. 3, are fixed by means of a bandage, sling or the like; thus capable of receiving at least one fastening strip).  Modified Swaay fails to disclose the said first and second devices being connected to one another by the at least one fastening strip for encasing a body limb in need of support.
However, Rivlin, in an analogous device (60) shown in Fig. 6, teaches it is known to provide a kit comprising first and second orthotic devices (64a,64) connected via at least one fastening strip (constituted by ratcheting mechanism, 66a, 66b) for the purpose of connecting the first and second orthotic devices to fully encase an arm and hand of a user in order to treat scaphoid fractures, carpal bone fractures and conditions related the styloid (see para. [0058])
In view of Rivlin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have connected both the first and second device of Swaay with a fastening strip in order to fully encase an arm and hand of a user in order to treat scaphoid fractures, carpal bone fractures and conditions related the styloid.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of www.matweb.com as applied to claim 35 above, and in further of U.S. Patent Application No. 2014/0081188 (“Hargis”).
As regards claim 42, modified Swaay discloses the kit of claim 35, except that kit further comprises instructions for use. However, Hargis in its analogous disclosure of an orthotic support device (10) and which may comprise a pad (para. [0015], lines 7-9), thereby providing a kit, teaches instruction for use (note the disclosure of step 226 which discloses providing maintenance instructions, thereby necessarily teaching how to use the device.
In view of Hargis, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have modified the kit of modified Swaay to have included instructions for use in order to allow the user’s or practitioners to effectively use or apply the device.



Allowable Subject Matter
Claim 40 would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM M LEWIS/Primary Examiner, Art Unit 3786